NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
               __________________________

               LONDON STEVERSON,
                    Petitioner,
                            v.
      SOCIAL SECURITY ADMINISTRATION,
                 Respondent.
               __________________________

                       2009-3287
               __________________________

   Petition for review of the Merit Systems Protection
Board in CB-7521-08-0017-T-1.
              ___________________________

                 Decided: June 17, 2010
              ___________________________

   RONALD P. ACKERMAN, Law Office of Ronald P. Ac-
kerman, of Culver City, California, argued for petitioner.

    TARA K. HOGAN, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, argued for respondent. With
him on the brief were TONY WEST, Assistant Attorney
General, JEANNE E. DAVIDSON, Director, and TODD M.
HUGHES, Deputy Director.
               __________________________
STEVERSON   v. SSA                                       2


Before RADER, * Chief Judge, PLAGER, and LOURIE, Circuit
                         Judges.
PER CURIAM.
                                I.
     London Steverson petitions for review of the final de-
cision of the Merit Systems Protection Board (the “Board”)
terminating his position as an Administrative Law Judge
with the Social Security Administration (the “SSA”).
Because substantial evidence supports the Board’s deci-
sion to uphold Mr. Steverson’s termination, this court
affirms.
                               II.
    Mr. Steverson was an Administrative Law Judge for
the SSA’s Downey, CA branch office. On April 18, 2008,
the SSA filed a complaint with the Board seeking to
remove Judge Steverson from his position based on four
charges: (1) conduct unbecoming of an administrative law
judge, (2) misuse of government property, (3) lack of
candor, and (4) failure to follow agency policy.
    The first charge related to Judge Steverson’s use of
agency letterhead for personal correspondence in violation
of agency policy. The agency based the charge on four
separate specifications. In the first three specifications,
the agency alleged that Judge Steverson used official
agency letterhead to send three letters to mortgage or
loan companies relating to a personal home loan. The
letters had an official SSA seal as well as the name and
address of Judge Steverson’s SSA office. Judge Steverson
had signed the letter with the title “Administrative Law
Judge.” The fourth specification alleged that Judge

   *   Randall R. Rader assumed the position of Chief
Judge on June 1, 2010.
3                                           STEVERSON   v. SSA


Steverson had used official agency letterhead to lodge a
complaint against a California state court commissioner
he had appeared before in a custody dispute. In response,
the Superior Court of California’s counsel wrote to the
SSA’s regional counsel identifying the letter and explain-
ing that the use of an official title and stationery might be
a violation of California’s judicial ethics codes. In addi-
tion, the state court commissioner identified in the letter
by Judge Steverson filed a judicial ethics complaint with
the SSA against Judge Steverson.
     The second charge contained two specifications. The
first specification alleged that Judge Steverson had used
his work computer between 2001 and 2007 to view and
store sexually oriented material. A routine resource
management initiative by the SSA’s information technol-
ogy division revealed that Judge Steverson had stored
over 1000 sexually graphic files on the individual personal
drive of his government computer. The second specifica-
tion alleged that Judge Steverson had misused his gov-
ernment computer in 2004 and 2005 by using it for
several personal business ventures. Judge Steverson has
since admitted that the use of his work computer relating
to his personal business ventures was in violation of
agency policy.
    The third charge asserted that Judge Steverson had
displayed a lack of candor during his investigatory inter-
view with Hearing Office Chief Administrative Law Judge
Cynthia Minter. Judge Minter was assigned to question
Judge Steverson after the allegations specified in charges
one and two arose. Judge Steverson received advance
notice of the interview and waived his right to have a
union representative present. At the interview, Judge
Steverson maintained that he had no idea how the sexu-
ally graphic material got on his computer and that he
STEVERSON   v. SSA                                       4


thought his use of official stationery was acceptable under
the circumstances.
     The fourth charge related to Judge Steverson’s use of
his business address to send and receive personal corre-
spondence. In June 2004, the office director for Judge
Steverson’s branch office informed all employees that the
office mailing address was not to be used for personal
correspondences.
    The administrative law judge assigned to the com-
plaint held a two-day hearing and heard testimony from
six witnesses, including Judge Steverson. The adminis-
trative law judge later issued an initial decision uphold-
ing all but the lack-of-candor charge and finding that a
35-day suspension was the appropriate penalty. The SSA
then petitioned the full Board contesting the administra-
tive law judge’s finding that the lack-of-candor charge had
not been proven and the penalty determination of a 35-
day suspension rather than the proposed removal. The
Board agreed in whole with the SSA and found good cause
to remove Judge Steverson. This appeal followed.
                           III.
    This court must affirm the Board’s decision unless it
was “arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with law; obtained without
procedures required by law, rule, or regulation having
been followed; or unsupported by substantial evidence.” 5
U.S.C. § 7703(c); Chase-Baker v. Dep’t of Justice, 198 F.3d
843, 845 (Fed. Cir. 1999).
    Administrative law judges may be removed for “good
cause established and determined by the [Board].” 5
U.S.C. § 7521(a). “Deference is given to the agency's
judgment unless the penalty exceeds the range of permis-
sible punishment specified by statute or regulation, or
5                                         STEVERSON   v. SSA


unless the penalty is so harsh and unconscionably dispro-
portionate to the offense that it amounts to an abuse of
discretion.” Parker v. United States Postal Serv., 819 F.2d
1113, 1116 (Fed. Cir. 1987) (internal quotation marks
omitted).
    On appeal, Judge Steverson raises two arguments.
First, Judge Steverson argues that the Board’s decision to
sustain the charge of lack of candor is not supported by
substantial evidence. Second, Judge Steverson argues
that the Board’s decision to remove him was an abuse of
disrection.
     As to the first, substantial evidence supports the
Board’s finding that Judge Steverson displayed a lack of
candor during his interview with Judge Minter. “Lack of
candor . . . is [a broad] and more flexible concept whose
contours and elements depend upon the particular context
and conduct involved. It may involve a failure to disclose
something that, in the circumstances, should have been
disclosed in order to make the given statement accurate
and complete.” Ludlum v. Dept. of Justice, 278 F.3d 1280,
1284 (Fed. Cir. 2002). Here, in response to Judge
Minter’s questioning relating to the use of SSA official
stationery, Judge Steverson stated that he thought it was
fine because he was using an out-of-date SSA stationery
that had since been replaced by the agency. In addition,
in regards to the sexually oriented material on his com-
puter, Judge Steverson claimed that he was either not
responsible for the content or had no idea how it got on
his computer. The Board found both these excuses unbe-
lievable—rightly so. What difference would it make to the
recipient of an SSA correspondence whether the station-
ery used was out-of-date? How would the recipient even
know that it was out-of-date? Even more, Judge Stever-
son’s claim of ignorance as to the 1000 sexually graphic
files on his computer strains credulity. Significantly,
STEVERSON   v. SSA                                       6


agency information technology staff testified that the type
of files found on Judge Steverson’s personal work com-
puter were files created by the user, which required
several separate and volitional acts by him. Substantial
evidence therefore supports the Board’s findings.
    Judge Steverson’s second argument on appeal—that
removal was an unreasonable penalty given the charges—
also fails. The charges at issue here are sufficient such
that the Board did not abuse its discretion in deciding to
terminate Judge Steverson. Again, all charges alleged
were sustained. Judge Steverson engaged in conduct
unbecoming of an Administrative Law Judge, misused
government property, displayed a lack of candor with an
investigatory official, and failed to follow agency policy.
Together, these charges amount to good cause for re-
moval. The agency therefore did not abuse its discretion
in removing Judge Steverson from employment.
   The judgment of the Board is affirmed.
                             COSTS
   No costs.